Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see pages 5-7, filed 10/22/2020, with respect to:
the rejection of claim(s) 2-5, 8-9 under 35 U.S.C 112(b) or 35 U.S.C. 112(pre-AIA ) second paragraph for indefiniteness, and
the rejection of claim(s) 2-5, 8-9, 11-12, 14, 16 under pre-AIA  35 U.S.C. 103(a) based on Stopek (US 2009/0112236 A1 – as previously cited) and Sherry (US 2008/0249598 A1 – as previously cited)
have been fully considered and are persuasive.  The aforementioned rejection(s) has/ have been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Examiner can find no references alone or in combination with disclose: 
an interwoven stent including a plurality of quill filaments in which: the quills are oriented toward at least one end of the stent; the quills are integrally formed with the quill filaments; only the middle region of the stent has quills (as required within claim 1); 
an interwoven stent including a plurality of quill filaments in which: the quills are oriented toward at least one end of the stent; the quills are integrally formed with the quill filaments; all the quills have the same orientation in the stent; at least one of the ends is quill free (as required by claim 5);
an interwoven stent including a plurality of circumferentially oriented quill free filaments and a plurality of longitudinally oriented quill filaments; the quills are oriented 
an interwoven stent including a plurality of quill filaments; the quills are integrally formed with the quill filaments; at least one of the ends of each quill filament is quill free; the quill filaments all have the same orientation once interwoven to form the stent (as required by claim 11);
an interwoven stent including a plurality of quill filaments; the quills are integrally formed with the quill filaments; the ends of each quill filament is quill free; all the quills are oriented toward the same end of the stent (as required by claim 12);
an interwoven stent including a plurality of quill free filaments and a plurality of quill filaments; the quills are oriented toward at least one end of the stent; the quills are integrally formed with the quill filaments; at least one of the ends is quill free (as required by claim 14);
an interwoven stent including a plurality of quill filaments; the quills are integrally formed with the quill filaments; at least one of the ends is quill free; the quills are located around a circumference of each quill filament (as required by claim 16).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233.  The examiner can normally be reached on M, W: 9-5; T, Th, F: 9-1.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA S PRESTON/Examiner, Art Unit 3774